Citation Nr: 0739813	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the criteria for withdrawal of a Substantive 
Appeal, for dependency and indemnity compensation benefits 
under 38 U.S.C.A. §1318, by the appellant have been met.  

2.  Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to May 
1954, and from June 1954 to January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In November 2007, the appellant testified before the 
undersigned at a Board hearing.

The issue of service connection for cause of the veteran's 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On November 19, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, during a hearing before the Board, that a 
withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal for 
dependency and indemnity compensation benefits under 38 
U.S.C.A. §1318 and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

At her personal hearing, the appellant requested that VA 
obtain the veteran's treatment information from a list of 
medical providers.  These providers included Mount Vernon 
Hospital in Alexandria, VA; Rockingham Memorial Hospital in 
Harrisonburg, VA; Arlington Hospital; Andrews Hospital at 
Andrews Air Force Base; Walter Reed Hospital in Washington, 
DC; and Fort Belvoir Hospital; and the VA Hospital in 
Martinsville, WV.  To date, these medical records have not 
been associated with the claims file.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained, as 
well as any additional medical records not currently in the 
veteran's claims file, in compliance with VA's duty to 
assist. 

Additionally, during the November 2007 hearing, the appellant 
testified that the veteran returned from active service with 
medicine to treat hypertension.  She also testified that the 
veteran made repeated statements, while in the military and 
immediately following discharge, to indicate that he had high 
blood pressure.

Pursuant to VA's duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) noted that the third prong of 38 C.F.R. 
§ 3.159(c)(4)(I), requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.   See 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In light of the aforementioned evidence, the Board finds that 
the appellant should be afforded a VA opinion in regard to 
the veteran's hypertension.  The examiner should indicate a 
review of the entire claims file.  The examiner should opine 
as to whether hypertension was related to the veteran's 
period of active duty or was manifest within the first post-
service year.  If so, the examiner should opine as to whether 
the veteran's hypertension either caused or contributed 
substantially or materially to cause his death.  Further, the 
examiner must provide a detailed rationale for his/her 
opinion.  

Finally, the Board notes that the appellant was sent a VCAA 
letter in March 2005.  Thereafter, the United States Court of 
Appeals for Veterans Claims ("the Court") issued certain 
directives pertinent to cases where the issue is service 
connection for the cause of the veteran's death in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In light of Hupp, updated VCAA notification must be sent.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should review the record 
and ensure compliance with all notice 
and assistance requirements set forth 
in the VCAA and subsequent interpretive 
authority to include Hupp v. Nicholson, 
No. 03-1668 (U.S. Vet. App. July 18, 
2007).

2.  The AMC should obtain the veteran's 
medical records from Mount Vernon 
Hospital in Alexandria, VA; Rockingham 
Memorial Hospital in Harrisonburg, VA; 
Arlington Hospital; Andrews Hospital at 
Andrews Air Force Base; Walter Reed 
Hospital in Washington, DC; Fort Belvoir 
Hospital; and the VA Hospital in 
Martinsville, WV.  

3.  After receiving the above medical 
records, obtain a VA medical opinion to 
determine whether it is more likely than 
not, less likely than not, or at least as 
likely as not, that hypertension was 
manifest during the veteran's service or 
the initial post-service year.  The 
claims file should be reviewed in 
conjunction with the opinion.  

In addition, the examiner should 
determine if the veteran's hypertension 
(if related to service) and left eye 
disability played any role in 
causing/contributing to cause his death.  
The examiner should be requested to opine 
as to whether the veteran's service-
related disabilities contributed 
substantially or materially to death, or 
aided or lent assistance to the 
production of death; whether the service-
related disabilities resulted in 
debilitating effects and general 
impairment of health to the extent that 
it rendered the veteran less capable of 
resisting the effects of either disease 
or injury primarily causing death; and/or 
whether the service-connected 
disabilities were of such severity as to 
have a material influence in accelerating 
death.

A rationale for any opinion expressed 
should be provided.  The examiner should 
also respond to the following:

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


